Per Curiam:.
This order violates the steadily maintained rule of this court through all controversies. The defendant, having set up no affirmative defense, seeks to examine plaintiff as to his cause of action and what he must prove in order to succeed. This has never been allowed in this department. The order appealed from is reversed, with ten dollars costs and disbursements, and the motion granted, with ten dollars costs. Present— Clarke, P. J., Scott, Dowling, Smith and Davis, JJ. Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs.